727 N.W.2d 587 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Dewayne GRANT, Defendant-Appellant.
Docket No. 132679. COA No. 270184.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. *588 The application for leave to appeal the November 9, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).